Citation Nr: 0124255	
Decision Date: 10/05/01    Archive Date: 10/09/01	

DOCKET NO.  01-06 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation in excess of 
40 percent for the residuals of a gunshot wound to the right 
thigh and buttock.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran had active service from March 1943 to October 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.


FINDING OF FACT

The veteran's service-connected residuals of a gunshot wound 
to the right thigh and buttock result in moderately severe 
injury to the right buttock (Muscle Group XVII), and moderate 
injury to the right thigh (Muscle Group XIV).  


CONCLUSION OF LAW

A 50 percent evaluation for the service-connected residuals 
of a gunshot wound to the right thigh and buttock is 
warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.55(e), 4.56, 4.73, Diagnostic Codes 5314, 5317 
(2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of service medical records discloses that, in early 
August 1944, the veteran sustained a penetrating gunshot 
wound to his right buttock during enemy action near Vire, 
France.  Approximately one week later, the veteran's wound 
was debrided and sutured.  As of September 1944, the 
veteran's wound was described as healed.  In early October 
1944, there was noted the presence of slight tenderness in 
the area of the veteran's wound on sitting, in addition to 
slight pain when walking.  Additionally noted was a small, 
fist-sized area of anesthesia beneath the area of the wound.  
Noted at the time was that the veteran should be ready for 
duty in approximately two weeks.  

In mid-February 1945, the veteran sustained an additional 
penetrating gunshot wound to his right thigh.  Physical 
examination revealed the presence of multiple small wounds in 
the area of the anterior medial surface of the veteran's 
right thigh, as well as foreign bodies under the skin.  The 
clinical assessment was of slight, multiple penetrating 
wounds of the right thigh, the result of a "shattered 
bullet."  In early March 1945, the veteran's wound was 
described as minor, and unhealed.  Approximately one week 
later, there was noted a small amount of drainage from the 
area of the veteran's wound.  Three days later, the veteran's 
wound was healed, and he was returned to duty.  

At the time of the veteran's service separation examination 
in October 1945, there was noted an operative scar in the 
area of the veteran's right buttock.  Additionally noted was 
a traumatic scar on the veteran's right thigh.  

In mid-May 1958, the veteran was admitted to a VA medical 
facility with a complaint of a symptomatic retained bullet in 
his right hip.  At the time of admission, the veteran gave a 
history of a gunshot wound in 1944, at which time he was 
reportedly hit by a bullet, "machine-pistol type."  According 
to the veteran, he had lately begun to develop some 
difficulty in sitting down and standing up.  No actual pain 
was present, though the veteran experienced some difficulty 
in both standing and sitting for any length of time.  When 
questioned, the veteran stated that he had been "X-rayed" 
about one week earlier, at which time a bullet had been found 
in his right hip joint area.  Further noted were numerous 
smaller fragments.  

On physical examination, the veteran's right buttock showed a 
scar over the lower end.  The scar was somewhat retracted and 
atrophic, but asymptomatic.  At the time of evaluation, no 
foreign bodies could be palpated within the depths of the 
gluteae muscles.  Radiographic studies of the veteran's right 
hip showed a bullet, as well as several small fragments 
situated posterior to the femoral neck.  The main bullet was 
in apposition of the greater trochanter, though no bony 
abnormalities were noted, and the hip joint was not involved.  
The pertinent tentative diagnosis was foreign body, bullet, 
retained in the right hip area, from history.  

On subsequent VA hospitalization in September 1958, the 
veteran gave a history of pain in his right gluteal region 
radiating down the back of his thigh, which had been present 
for the past six months.  According to the veteran, he had 
sustained a bullet wound over his buttock in 1944 during 
combat.  Reportedly, the veteran had been asymptomatic since 
that time, up until approximately six months ago.  The 
veteran then began experiencing pain which occurred only when 
the veteran took a long walk, or exerted for some time.  At 
the time of evaluation, the veteran gave no history of 
intermittent claudication, nor of any pain in his hip joint.

On physical examination, muscle power in both lower limbs was 
normal.  Pulsation in the femorals, popliteals, and dorsalis 
pedis was within normal limits, as were reflexes in the lower 
limbs.  No sensory changes were elicited anywhere over the 
veteran's lower extremities.  Radiographic studies of the 
right hip region showed a bullet in the posterior inferior 
portion of the right hip joint.  During the veteran's 
hospitalization, he underwent the surgical removal of the 
aforementioned bullet from his right hip joint.  A piece of 
shrapnel was additionally removed from the posterior inferior 
aspect of the hip joint.  The pertinent diagnosis was foreign 
body, removal of bullet, right gluteal region, treated, 
operated, and improved.  

Radiographic studies of the veteran's right hip and femur 
conducted at a VA medical facility in late November 1982 
showed evidence of multiple metallic fragments varying from 
fleck size to approximately 6 millimeters, clustered in the 
soft tissues of the upper thigh posteromedial to the neck of 
the femur.  No bony abnormalities were noted, and the hip 
joint was essentially normal in appearance.  

On VA medical examination in January 1983, the veteran was 
described as having a slight limp in his right leg.  Range of 
motion studies showed the veteran as unable to abduct his 
right leg more than 30 degrees, or to flex his right leg 
(i.e., hip flexion) more than 70 degrees.  The pertinent 
diagnosis was old gunshot wound of the right hip and right 
thigh, causing limitation of movement of the right leg.  

On VA examination of the veteran's hip conducted in mid-June 
1996, the veteran complained of pain and stiffness, as well 
as problems with walking, and limping.  When questioned, the 
veteran stated that he did not use any type of ambulatory 
aid.  

On physical examination, the veteran walked with a slight 
shuffling gait referable to the right lower extremity, with 
no gross evidence of any substantial limp.  Range of motion 
measurements of the veteran's right hip showed flexion to 
80 degrees, with extension to 10 degrees, abduction to 45 
degrees, and adduction to 5 degrees, with external rotation 
to approximately 20 degrees.  Motion was stiff, but not 
painful.  There was absence of the gluteus muscle in the area 
of the right hip.  Upon palpation, the skin directly over the 
posterior region of the right hip showed no intervening 
muscle.  A well-healed surgical scar was noted extending from 
the lesser trochanter posteriorly across the upper third of 
the right buttock area, which was nontender.  There were no 
palpable foreign bodies in the area of the veteran's right 
buttock, and the veteran was able to move his right hip 
against gravity.  At the time of evaluation, there was 
definite weakness and power of the right hip in all 
directions when compared to the left hip.  

On VA muscle examination conducted in July 1996, the veteran 
complained of right hip pain, easy fatigue, and a decreased 
feeling of symmetry in his lower extremities.  Manual muscle 
testing of the veteran's lower extremities showed strength to 
be good "plus to normal" for all motions of both hips.  The 
veteran showed some decrease in general strength overall, 
though his strength continued to be essentially symmetrical 
and within functional limits for his age and structural 
limitations.  

On evaluation of the veteran in the supine position, there 
was an apparent leg length discrepancy, with the right leg 
appearing 1/2-inch longer than the left.  In the long sit 
position, however, this apparent abnormality reduced to less 
than 1/8 inch.  Measurement of the veteran's leg lengths from 
the anterior superior iliac spine revealed a measurement of 
33 5/8 inches on the right, and 34 3/8 inches on the left.  
Range of motion studies of the veteran's right hip showed 
flexion to 95 degrees, with extension to 9 degrees, straight 
leg raising to 58 degrees, abduction to 22 degrees, internal 
rotation to 17 degrees, and external rotation to 21 degrees.  
The veteran exhibited a 9-inch scar on the lateral portion of 
his right hip, as well as a decrease in the density of the 
muscle in the proximal hamstrings, and in the lateral portion 
of the right hip.  At the time of evaluation, the veteran 
complained that this was the area which ached all the time, 
and which was also painful.  According to the veteran, it 
became more painful with ambulation.  The veteran 
additionally complained of numbness across the lateral 
portion of his left hip and thigh.  There were wounds on the 
lateral proximal portion of the right knee (sic) from the 
entry wound of the second bullet to the medial portion of the 
right knee (sic), which appeared to pass just behind the 
quadriceps ligament or through the tissue of the quadriceps 
in that area.  There was some slight discomfort with 
palpation of the deep tissues in that area.  The area just 
below the right buttock, which is to say, the proximal 
hamstring area, was significantly painful, with adhesions to 
the surrounding scar tissue, this being the entry area of the 
first bullet.  According to the veteran, this was the area 
that "ached" all the time.  At the time of evaluation, the 
examiner was unable to palpate the projectile in question, 
which was purported to still be in position in the buttock 
area.  

At the posterior portion of the right buttock in the upper 
thigh area, there was a round bullet entry area which was 
quite sensitive to palpation, and which showed adhesions to 
the underlying tissue.  This was the area where there was a 
decreased muscle density in the deep tissues.  In the opinion 
of the examiner, the veteran most likely had some significant 
damage to the proximal tendons in the origin of the 
hamstrings, as well as the tensor fascia lata, in addition to 
possible damage to the lateral portion of the quadriceps.  
Additionally noted was some possible damage to the quadriceps 
tendon in the right lower extremity.  Evidence of pain was by 
the veteran's report, and by antalgic reaction to pain and 
pressure on investigation, as well as by decreased mobility 
on active range of motion.  

During the course of a VA outpatient evaluation in June 2000, 
the veteran's extremities were described as symmetrical, with 
no edema.  Peripheral pulses were palpable, and muscle 
strength was +5\5.  Flexion, extension, and range of motion 
were good throughout, and the veteran's gait was steady.  
Deep tendon reflexes were +2\2.  

In early November 2000, a VA orthopedic examination was 
accomplished.  At the time of evaluation, the veteran stated 
that he had sustained a gunshot wound to his right hip and 
buttock in 1944.  According to the veteran, following 
treatment, he was sent back to duty, with the result that, 
approximately two months later, he sustained an additional 
gunshot wound in the right thigh.  According to the veteran, 
in 1958, the bullet was removed from his right hip area.  At 
present, the veteran reported stiffness and aching in his 
right hip, with limited motion.  When further questioned, the 
veteran stated that he had problems with walking, and with 
long periods of standing.  

On physical examination, the veteran was well nourished and 
fully ambulatory, using no external ambulatory aid, though 
with a slight right-legged limp.  Examination of the right 
hip revealed a well-healed entrance surgical scar 
posterolaterally, which was nontender, with no keloid.  There 
was a slight shortening of the right leg when compared to the 
left, and there was very minimal abduction and adduction, or 
rotation.  Motion available to the veteran was described as 
"somewhat uncomfortable."  Radiographic studies of the 
veteran's right hip showed evidence of metallic fragments 
inferior to the hip joint between the inferior pubic ramus 
and the lesser trochanter of the femur.  The pertinent 
diagnosis was post gunshot wound to the right hip, with 
secondary minimal arthritic changes.  

On VA physical therapy evaluation, likewise conducted in 
November 2000, the veteran's history and complaints were 
recounted.  When questioned, the veteran stated that, as a 
result of his gunshot wound to the right thigh, he had been 
"slowed up somewhat."  The veteran's chief complaint was of 
an increased need for medication secondary to discomfort.  
The veteran additionally noted that he experienced a 
decreased ability to sit in a normal position, as well as a 
deep ache in his right thigh.  When further questioned, the 
veteran stated that there was still shrapnel present in his 
lower pelvis, and that his thigh injuries had "slowed down" 
his normal mobility.  

On physical examination, there was a 1.5-inch oval entrance 
wound at the base of the right buttock, as well as an 8.75-
inch surgical wound over the lateral thigh.  There was some 
discomfort to palpation over the entrance wound, as well as 
some induration and adhesions to underlying tissues.  Noted 
at the time of examination was that the veteran had lost a 
moderate amount of muscle tissue related to his wound.  

In terms of the veteran's second wound, there was a 3/4-inch 
circular scar over the area of the mid medial thigh.  This 
area showed no discomfort on palpation or pressure.  The 
veteran described limitations of his activities of daily 
living such that he was unable to sit for more than 
30 minutes without a significant amount of discomfort, 
cramping, or pain.  In addition, the veteran stated that he 
experienced moderate to severe discomfort when walking 
increased distances.  At the time of examination, the veteran 
complained of numbness around his surgical site.  He 
additionally stated that his limitation in ambulation 
distance was approximately seven blocks.  The veteran 
maintained some hip abduction and extension in a sitting 
position, and claimed that he experienced muscle spasms and 
cramping were he to sit at 90 degrees.  

Range of motion measurements of the veteran's right hip 
showed flexion to 72 degrees, with accompanying pain.  
Extension was to 15 degrees, with external rotation to 
25 degrees, internal rotation to 25 degrees, abduction to 
17 degrees, and straight leg raising to 55 degrees.  Muscle 
tests of the right hip showed a "decreased and effective" 
muscle strength.  Muscle strength for flexion, extension, 
abduction, and adduction was graded "good minus."  At the 
time of evaluation, weakness appeared to be related to the 
onset of discomfort.  

On outpatient VA orthopedic evaluation in May 2001, the 
veteran complained of right hip pain, for which he had 
received treatment in the form of range of motion exercises 
and analgesics, with subsequent improvement.  The veteran 
continued to experience some pain in his right buttock area, 
though it no longer radiated any further than his right hip.  

On physical examination, the veteran was able to walk without 
assistance, though with a slight antalgic gait on the right 
side.  There was mild tenderness over the sciatic notch on 
palpation.  Tests of straight leg raising were negative, and 
examination of the right hip showed flexion to 90 degrees, 
with abduction to 30 degrees, and adduction to 20 degrees.  
At the time of evaluation, there was evidence of reduced 
external rotation. 

Analysis

In a decision of April 1959, the Board held that the gunshot 
wound residuals of the right buttock should be rated at 20 
percent disabling.  A 20 percent rating contemplates moderate 
injury to Muscle Group XVII.  The gunshot wound residuals of 
the right thigh, due to an injury sustained later in service, 
and shown to involve the anterior thigh, Muscle Group XIV, 
were considered by the Board to produce no more than slight 
disability, and, as such, not to warrant a compensable 
rating.  When the RO later raised the rating for gunshot 
wound residuals of the right thigh and buttock to 40 percent 
in an August 1996 rating action, it had determined that the 
right buttock wound involved moderately severe injury to 
Muscle Group XVII.  There was no further specific mention of 
the evaluation of the right thigh injury, which the Board 
considered to be 0 percent disabling in April 1959.  The 
February 2001 rating action affirmed the previously assigned 
40 percent rating.

The Board notes that the 40 percent evaluation currently in 
effect contemplates the presence of a moderately severe 
injury to Muscle Group XVII, that is pelvic girdle group II.  
An increased, which is to say, 50 percent evaluation, would 
require demonstrated evidence of severe injury to that same 
muscle group.  38 C.F.R. § 4.73, Diagnostic Code 5317 (2000).  

As regards Muscle Group XIV, the anterior thigh muscles, a 0 
percent rating is assigned for slight injury, a 10 percent 
rating is assigned for moderate injury, a 30 percent rating 
is assigned for moderately severe injury, and a 40 percent 
rating is assigned for severe injury.  38 C.F.R. § 4.73, 
Diagnostic Code 5314 (2000).  

For compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e) (2000).  
Muscle Groups XVII and XIV are in the same anatomical region, 
the pelvic girdle and thigh.  Muscle Group XVII primarily 
affects the function of the hip, but peripherally affects the 
knee.  Muscle Group XIV primarily affects function of the 
knee, but peripherally affects the hip.  As such, both 
involved muscle groups act on more than one joint.  See 
Diagnostic Codes 5314 and 5317.

An open comminuted fracture with muscle or tendon damage is 
to be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  A 
through-and-through injury with muscle damage is to be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(a)(b) (2000). For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c) (2000).  A 
moderately severe disability of muscles contemplates a 
through and through or deep penetrating wound by small high-
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  Objective findings would include 
entrance and exit scars indicating a track of the missile 
through one or more muscle groups, with indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the unaffected side.  
Tests of strength and endurance when compared with the sound 
side would demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3) (2000).



Severe disability of muscles contemplates a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low-velocity missiles, or a 
shattering bone fracture or open comminuted fracture, with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, with intermuscular binding and scarring.  
Objective findings would include ragged, depressed and 
adherent scars indicating wide damage to affected muscle 
groups in the missile track.  Palpation would show loss of 
deep fascia or muscle substance, or soft flabby muscles in 
the wound area.  Muscles would swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements when compared with the corresponding muscles of the 
uninjured side would show severe impairment of function.  
Additional signs of severe muscle disability would include X-
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and the explosive effect of 
the missile; adhesion of a scar or scars to one of the long 
bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; atrophy of muscle groups not in the track of the 
missile; and induration or atrophy of an entire muscle 
following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4) (2000).  

Considering the clinical findings and the applicable laws and 
regulations, the Board is of the opinion that the right 
buttock wound does not involve more than moderately severe 
injury.  However, the evidence currently indicates that the 
right thigh injury is a through-and-through wound with muscle 
damage, and, as such, should be classified as moderately 
disabling pursuant to 38 C.F.R. § 4.56(b) (2000).  That being 
the case, the rating for the more severely injured muscle 
group, Muscle Group XVII, should be increased by one level, 
and used as the combined rating for the affected muscle 
groups.  38 C.F.R. § 4.55(e) (2000).  A 50 percent combined 
rating is warranted for residuals of gunshot wound of the 
right buttock and right thigh involving Muscle Groups XVII 
and XIV.






The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires the VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, the VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant, and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The record in this case reflects that the appellant has been 
informed of the requirements for establishing entitlement to 
an increased evaluation for the service-connected residuals 
of a gunshot wound to the right thigh and buttock.  In 
correspondence of March 2001, the appellant clearly indicated 
that he had examined the provisions of the VCAA, and was 
informing the VA that no development for records (other than 
those already obtained) was necessary.  Under such 
circumstances, the provisions of the VCAA have been 
satisfied.





ORDER

An increased (50 %) evaluation for the residuals of a gunshot 
wound to the right thigh and buttock is granted, subject to 
those regulations governing the payment of monetary benefits.




		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

